Exhibit 10.2

Form of Indemnification Agreement entered into with Executive Officers

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
4th day of November, 2009 (the “Effective Date”) by and between tw telecom inc.
(f/k/a Time Warner Telecom Inc.), a Delaware corporation (the “Company”), and
[insert name of officer] (the “Indemnitee”).

WHEREAS, the Company believes it is essential to retain and attract qualified
corporate officers;

WHEREAS, the Indemnitee is an officer of the Company;

WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against officers of public companies;

WHEREAS, the Company’s Bylaws (the “Bylaws”) require the Company to indemnify
its officers to the extent permitted by the DGCL (as hereinafter defined);

WHEREAS, in recognition of the Indemnitee’s need for (i) substantial protection
against personal liability; (ii) specific contractual assurance that the
protection promised by the Bylaws will be available to the Indemnitee,
regardless of, among other things, any amendment to or revocation of the Bylaws
or any change in the composition of the Company’s Board of Directors (the
“Board”) or acquisition transaction relating to the Company; and (iii) an
inducement to continue to provide effective services to the Company as an
officer thereof, the Company wishes to provide for the indemnification of the
Indemnitee and to advance expenses to the Indemnitee to the fullest extent
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained by the Company, to provide for the continued coverage of
the Indemnitee under the Company’s directors’ and officers’ liability insurance
policies; and

WHEREAS, the Indemnitee is relying upon, and has relied upon, the rights
afforded under this Agreement in accepting Indemnitee’s position as an officer
of the Company.

NOW, THEREFORE, in consideration of the premises contained herein and of the
Indemnitee continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:

1. Certain Definitions.

(a) A “Change in Control” shall be deemed to have occurred if:

 

1



--------------------------------------------------------------------------------

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 25% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with subsections (iii)(A), (iii)(B) and (iii)(C) of this Section 1(a);
or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) The Company consummates a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination:

A. all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be; and

 

2



--------------------------------------------------------------------------------

B. no Person (excluding any corporation resulting from such Business Combination
or any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination; and

C. at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(iv) The stockholders of the Company approve a complete liquidation or
dissolution of the Company.

(b) “DGCL” shall mean the General Corporation Law of the State of Delaware, as
the same exists or may hereafter be amended or interpreted; provided, however,
that in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto.

(c) “Expense” shall mean attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing for any of
the foregoing, any Proceeding relating to any Indemnifiable Event, including,
without limitation, expert or other witness fees and the cost of responding or
objection to any subpoena or other discovery request in any Proceeding relating
to any Indemnifiable Event, incurred in connection with any appeal resulting
from any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent. Expenses do not include amounts paid in settlement by Indemnitee
or the amount of judgments or fines against Indemnitee.

(d) “Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that the Indemnitee is or was an officer of the Company, or is or was serving at
the request of the Company as a director, officer, employee, or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, or by reason of
anything done or not done by the Indemnitee in any such capacity.

(e) “Proceeding” shall mean any threatened, pending or completed action, suit,
arbitration, mediation, other alternative dispute resolution proceeding,
investigation or proceeding, and any appeal thereof, whether civil, criminal,
administrative or investigative and/or any inquiry or investigation, whether
conducted by the Company or any other party, that the Indemnitee reasonably
believes might lead to the institution of any such action.

 

3



--------------------------------------------------------------------------------

(f) “Reviewing Party” shall mean any appropriate person or body consisting of
the “independent” (as such term is defined by the NASD) member or members of the
Company’s Board or any other person or body appointed by such independent member
or members (including the special independent counsel referred to in Section 6)
who is not a party to the particular Proceeding with respect to which the
Indemnitee is seeking indemnification. If there are no independent members of
the Company’s Board who are disinterested in the matter under review, the
Reviewing Party will be the special independent counsel referred to in
Section 6.

2. Indemnification. In the event the Indemnitee was or is a party to or is
involved (as a party, witness, or otherwise) in any Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, whether the basis of the
Proceeding by reason of (or arising in part out of) an Indemnifiable Event is
the Indemnitee’s alleged action in an official capacity as an officer or in any
other capacity while serving as a director, officer, employee, agent, fiduciary
of the Company or any of its subsidiaries or of any other corporation,
partnership, joint venture, committee, trust, benefit plan or other entity at
the Company’s request, the Company shall indemnify the Indemnitee to the fullest
extent permitted by the DGCL against any and all Expenses, liability, and loss
(including judgments, fines, ERISA excise taxes or penalties, and amounts paid
or to be paid in settlement, and any interest, assessments, or other charges
imposed thereon, and any federal, state, local, or foreign taxes imposed on any
director as a result of the actual or deemed receipt of any payments under this
Agreement) (collectively, “Liabilities”) reasonably incurred or suffered by such
person in connection with such Proceeding. The Company shall provide
indemnification pursuant to this Section 2 or Section 3 as soon as practicable,
but in no event later than 30 days after it receives written demand from the
Indemnitee. Notwithstanding anything in this Agreement to the contrary and
except as provided in Section 5 below, the Indemnitee shall not be entitled to
indemnification pursuant to this Agreement (i) in connection with any Proceeding
initiated by the Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Proceeding or (ii) on account of any suit in which final judgment is
rendered against the Indemnitee pursuant to Section 16(b) of the Exchange Act
for an accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company.

3. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify and hold harmless Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Company, unless and only to the extent that any court in which the Proceeding
was brought or the Delaware Court shall determine upon application that, despite
the adjudication of

 

4



--------------------------------------------------------------------------------

liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.

4. Advancement of Expenses. The Company shall advance Expenses to the Indemnitee
within 30 days of such request (an “Expense Advance”); provided, however, that
if required by applicable corporate laws such Expenses shall be advanced only
upon delivery to the Company of an undertaking by or on behalf of the Indemnitee
to repay such amount if it is ultimately determined that the Indemnitee is not
entitled to be indemnified by the Company; and provided further, that the
Company shall make such advances only to the extent permitted by law.

5. Review Procedure for Indemnification. Notwithstanding the foregoing, (a) the
obligations of the Company under Sections 2, 3 and 4 above will be subject to
the condition that the Reviewing Party has not determined (in a written opinion,
in any case in which the special independent counsel referred to in Section 7
hereof is required to be involved by the terms of Section 7 hereof) that the
Indemnitee would not be permitted to be indemnified under applicable law, and
(b) the obligation of the Company to make an Expense Advance pursuant to
Section 4 above shall be subject to the condition that, if, when and to the
extent that the Reviewing Party determines that the Indemnitee would not be
permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by the Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided, however, that if the
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
pursuant to Section 6 below to secure a determination that the Indemnitee should
be indemnified under applicable law, any determination made by the Reviewing
Party that the Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and the Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). The Indemnitee’s obligation to
reimburse the Company for Expense Advances pursuant to this Section 5 shall be
unsecured and no interest shall be charged thereon. If there has not been a
Change in Control, the Reviewing Party shall be selected by the Board, and if
there has been such a Change in Control, the Reviewing Party shall be the
special independent counsel referred to in Section 7 hereof.

6. Enforcement of Indemnification Rights. If the Reviewing Party determines that
the Indemnitee substantively would not be permitted to be indemnified in whole
or in part under applicable law, or if the Indemnitee has not otherwise been
paid in full pursuant to Sections 2, 3 and 4 above within 30 days after a
written demand has been received by the Company, the Indemnitee shall have the
right to commence litigation in any court in the State of Delaware having
subject matter jurisdiction thereof and in which venue is proper to recover the
unpaid amount of the demand (an “Enforcement Proceeding”) and, if successful in
whole or in part, the Indemnitee shall be entitled to be paid any and all
Expenses in connection with such Enforcement Proceeding and shall be entitled to
interest on any amounts payable pursuant to Sections 2, 3 and 4 that are
determined in the Indemnitee’s favor in the Enforcement Proceeding from the date
that such amounts were properly payable under this Agreement at an annual rate
of interest equal to 12%. The Company hereby consents to service of process for
such Enforcement Proceeding and to appear in any such Enforcement Proceeding.
Any determination by the Reviewing Party otherwise shall be conclusive and
binding on the Company and the Indemnitee.

 

5



--------------------------------------------------------------------------------

In connection with any determination by the Reviewing Party or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder, the burden of
proof will be on the Company to establish that the Indemnitee is not so
entitled.

7. Change in Control. The Company agrees that if there is a Change in Control of
the Company, then with respect to all matters thereafter arising concerning the
rights of the Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement or under applicable law or the Company’s
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events, the Reviewing Party will be special
independent counsel selected by Indemnitee after consultation with the Company.
Such special independent counsel shall not have otherwise performed services for
the Company or the Indemnitee, other than in connection with such matters,
within the last five years. Such independent counsel may not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or the
Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. Such counsel, among other things, must render its written opinion to
the Company and the Indemnitee as to whether and to what extent the Indemnitee
would be permitted to be indemnified under applicable law. The Company agrees to
pay the reasonable fees of the special independent counsel referred to above and
to indemnify fully such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or the engagement of special independent counsel pursuant to this
Agreement.

8. Partial Indemnity. If the Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses and Liabilities, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion thereof to
which the Indemnitee is entitled.

9. Non-exclusivity. The rights of the Indemnitee hereunder are in addition to
any other rights the Indemnitee may have under any statute, provision of the
Company’s Certificate of Incorporation or Bylaws, vote of stockholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity at the request of the Company while holding
such office. To the extent that a change in the DGCL permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate of Incorporation and Bylaws and this Agreement, it is the
intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change. The Company agrees that it will
not amend its Certificate of Incorporation or Bylaws in a manner that would
eliminate, limit or impair any rights of indemnification or advancement of
expenses provided for in this Agreement. If the Board of Directors approves any
such amendment in violation of this Agreement, the provisions of this Agreement
will nevertheless control in the event of a conflict between this Agreement and
the Company’s Certificate of Incorporation or Bylaws.

10. Liability Insurance. (a) The Indemnitee will be entitled to be covered by
any insurance policy or policies maintained by the Company for directors’ and
officers’ liability, to the maximum extent of the coverage available for any
director or officer of the Company, the

 

6



--------------------------------------------------------------------------------

limits and terms of which coverage will be generally consistent with the
Company’s coverage in effect as of the date hereof, with such reasonable
modifications as are approved by the Board of Directors, in light of changes in
the commercial availability and cost of coverage.

(b) If at any time prior to a Change of Control Indemnitee ceases to be a
officer of the Company (other than through termination for cause) and thereafter
(i) the combined limits for the traditional directors’ and officers’ Side A
coverage and the dedicated excess Side A coverage for directors and officers are
reduced by an amount equal to 10% or more of such limits in effect at the time
of the Indemnitee’s termination, or (ii) the terms of the Company’s directors’
and officer’s liability coverage, taken as a whole, are materially less
favorable to Indemnitee than the terms in effect immediately prior to
Indemnitee’s termination as an officer, the Company must, without the necessity
of a demand by Indemnitee, provide a fully paid directors’ and officers’ tail
policy, with a minimum individual limit of $5 million for the period from the
date in which the coverage change described in clauses (i) or (ii) occurs to the
6 year anniversary of Indemnitee’s termination, covering Indemnitee for claims
brought subsequent to Indemnitee’s termination as an officer for acts or
omissions that took place prior to such termination. Such tail policy must
provide for coverage that is not materially less favorable to the Indemnitee
than the Company’s dedicated excess Side A coverage in effect for the policy
year in which Indemnitee’s termination occurred, to the extent that a tail
policy with such terms is available.

(c) If a Change of Control occurs, the Company will continue to maintain
directors’ and officers’ liability insurance on terms comparable to those of the
directors’ and officers’ liability insurance in effect immediately prior to the
Change of Control so long as such insurance is reasonably available at a cost
not exceeding 150% of the cost thereof prior to such Change of Control; provided
however, that if (i) such coverage is not available at such cost, (ii) the
combined limits for the traditional Side A and dedicated excess Side A coverage
for directors and officers at any time after the effective date of the Change of
Control are reduced by an amount equal to 10% or more of such limits in effect
immediately prior to the effective date of the Change of Control, or (iii) the
terms of the Company’s directors’ and officer’s liability coverage, taken as a
whole, are materially less favorable to Indemnitee than the policy terms in
effect immediately prior to the effective date of the Change of Control, the
Company must, without the necessity of a demand by Indemnitee, purchase for
Indemnitee, upon his termination as an officer of the Company (other than
through termination for cause) after such Change of Control, a fully paid
directors’ and officers’ liability tail policy with a minimum individual limit
of $5 million for the period from the date the Company’s obligation under this
Section 10(c) arises to the 6 year anniversary of the effective date of the
Indemnitee’s termination covering Indemnitee for claims brought subsequent to
Indemnitee’s termination for acts or omissions that took place prior thereto.
Such tail policy must provide for coverage that is not materially less favorable
to the Indemnitee than the Company’s dedicated excess Side A coverage in effect
for the policy year in which the Change of Control occurred , to the extent that
a tail policy with such terms is available. The foregoing obligation may also be
satisfied by a tail policy or policies provided by the Company or its successor
pursuant to the terms of any agreement for the Change of Control transaction for
a group of directors and officers covering Indemnitee for claims brought
subsequent to the occurrence of a Change of Control for acts or omissions that
took place prior to the occurrence of the Change of Control, if the length and
terms of that tail policy are substantially equivalent to the tail coverage
provided for in this Section 10(c).

 

7



--------------------------------------------------------------------------------

(d). Indemnitee acknowledges that in order for the Company to obtain any tail
coverage required by this Section 10, Indemnitee will be required to complete an
application supplied by the insurer and that coverage will be subject to
insurance company underwriting. The Company will provide to Indemnitee on an
annual basis within 10 days of the Company’s renewal of its directors’ and
officers’ liability coverage, a statement signed by an officer of the Company or
a certificate of insurance describing its Side A coverage and the coverage
limits and any tail coverage required by this Section 10 and certifying to the
Company’s compliance with this Section 10.

11. Settlement of Claims. The Company shall not be liable to indemnify the
Indemnitee under this Agreement (a) for any amounts paid in settlement of any
action or claim effected without the Company’s written consent, which consent
may not be unreasonably withheld, provided, however, that if a Change in Control
has occurred, the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the independent counsel referred to in Section 7
has approved the settlement; or (b) for any judicial award if the Company was
not given a reasonable and timely opportunity, at its expense, to participate in
the defense of such action or claim. The Company may not settle any Proceeding
in any manner that would impose any penalty, limitation or other sanction or
adverse finding on Indemnitee without Indemnitee’s written consent.

12. No Presumption. (a) For purposes of this Agreement, to the fullest extent
permitted by law, the mere termination of any Proceeding, action, suit or claim,
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

(b) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action was based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by other officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected by the
Company. The provisions of this Section 12(b) will not be deemed to be exclusive
or to limit in any way the other circumstances in which the Indemnitee may be
deemed or found to have met the applicable standard of conduct set forth in this
Agreement.

(c) The knowledge or actions, or failure to act, of any other director, officer,
trustee, partner, managing member, fiduciary, agent or employee of the Company
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

(d) If the Reviewing Party has not made a determination within 60 days after
receipt by the Company of the request for indemnification, the requisite
determination of entitlement to indemnification will be deemed to have been made
and Indemnitee

 

8



--------------------------------------------------------------------------------

will be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a final judicial determination that any or
all such indemnification is expressly prohibited under applicable law; provided,
however, that such 90-day period may be extended for a reasonable time, not to
exceed an additional 15 days, if the Reviewing Party in good faith requires such
additional time for the obtaining or evaluating of documentation or information
relating thereto.

13. Amendment of this Agreement. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

14. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw, vote, agreement or otherwise) of the amounts
otherwise indemnifiable hereunder.

16. Company Waiver. The Company hereby agrees to waive any right it may have
under the Private Securities Law Reform Act or otherwise to seek, and agrees
that it will not seek, in any Proceeding a bar order eliminating or limiting
Indemnitee’s indemnification or advancement rights under this Agreement.

17. Contribution. (a) To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount paid or incurred by Indemnitee, whether for
Losses and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company (and its officers,
directors, employees or agents), on the one hand, and Indemnitee, on the other
hand, as a result of the event(s) or transaction(s) giving cause to such
Proceeding; or (ii) the relative fault of the Company (and its directors,
officers, employees and agents), on the one hand, and Indemnitee, on the other
hand, in connection with such event(s) or transaction(s).

 

9



--------------------------------------------------------------------------------

(b) The Company shall not enter into any settlement of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

(c) The Company hereby agrees to fully indemnify and hold harmless Indemnitee
from any claims for contribution which may be brought by officers, directors or
employees of the Company other than Indemnitee who may be jointly liable with
Indemnitee.

(d) The Company agrees to waive any right it may have under the Private
Securities Law Reform Act or otherwise to seek, and agrees that it will not
seek, in any Proceeding a bar order eliminating or limiting Indemnitee’s
contribution rights under this Section.

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (with respect to the Company), including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company, spouses, heirs, and
personal and legal representatives. The Company must require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business or
assets of the Company, by written agreement in form and substance satisfactory
to the Indemnitee, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. This Agreement shall continue in
effect regardless of whether the Indemnitee continues to serve as an officer of
the Company or of any other enterprise at the Company’s request.

19. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) is held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.

22. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by

 

10



--------------------------------------------------------------------------------

hand, against receipt, or mailed, postage prepaid, certified or registered mail,
return receipt requested, or delivered by a recognized courier service with a
receipt to confirm delivery and addressed to the Company at:

tw telecom inc.

10475 Park Meadows Drive

Littleton, CO 80124

Attention: Paul B. Jones

and to the Indemnitee at:

                                         

                                         

Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after mailing
or delivery if the notice is refused.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day first set forth above.

 

THE COMPANY: tw telecom inc. By:  

 

Name:   Larissa L. Herda  

Chairman, Chief Executive Officer

and President

 

INDEMNITEE:

 

 

12